BROOKE, J.
(after stating the facts). Defendants in this court urge that the board was in error in hold*608ing that claimant was not barred from recovery upon the ground that he had mad© no claim for compensation within six months after the date of the injury. We think appellants’ contention sound. We have held that a claim for compensation must be an unequivocal one. Baase v. Banner Coal Co., 202 Mich. 57; Brown v. Weston-Mott Co., 202 Mich. 592, and the following cases are conclusive upon the point that such claim must be made within the period of six months fixed by the statute. Cooke v. Furnace Co., 200 Mich. 192 (L. R. A. 1918E, 552); Kalucki v. Foundry Co., 200 Mich. 604; Dane v. Traction Co., 200 Mich. 612; Schild v. Railroad Co., 200 Mich. 614; Peterson v. Fisher Body Co., 201 Mich. 529. The industrial accident board in reaching the conclusion that a claim was made said:
“He probably did not use the word compensation. He probably said he wanted pay for the injury to his eye.”
Legal liability may not be predicated on mere guess or probability. Draper v. Regents of University of Michigan, 195 Mich. 449.
The award must be set aside.
Bird, C. J., and Ostrander, Moore, Steere, Fellows, Stone, and Kuhn, JJ., concurred.